People v Aldarondo (2016 NY Slip Op 00948)





People v Aldarondo


2016 NY Slip Op 00948


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-02547

[*1]People of State of New York, respondent,
vRamon Aldarondo, appellant.


Seymour W. James, Jr., New York, NY (Natalie Rea of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcott, and Ayelet Sela of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Koenderman, J.), dated February 19, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the assessment of 15 points under risk factor 11, based on a history of drug or alcohol abuse, was supported by clear and convincing evidence. The case summary indicated, inter alia, that the defendant had a "history of daily marijuana use," and that he was "referred for an alcohol and substance abuse treatment program" (see People v Jamison, 127 AD3d 947; People v Padilla, 116 AD3d 566, 567; People v Johnson, 109 AD3d 972, 973; People v Finizio, 100 AD3d 977, 978; cf. People v Palmer, 20 NY3d 373). In addition, the case summary indicated that the defendant incurred multiple disciplinary violations while he was incarcerated, including a recent violent tier III violation. Contrary to the defendant's contention, this constituted clear and convincing evidence warranting the assessment of 10 points under risk factor 13 for unsatisfactory conduct while confined (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 16 [2006]; see also People v Crandall, 90 AD3d 628, 630).
The defendant's remaining contentions are unpreserved for appellate review and, in any event, without merit.
Accordingly, the Supreme Court properly designated the defendant a level three sex offender.
RIVERA, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court